Citation Nr: 0529501	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-03 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision that denied service 
connection for PTSD, and denied a disability rating in excess 
of 10 percent for a low back disability.  The veteran filed a 
notice of disagreement (NOD) in July 2003, and the RO issued 
a statement of the case (SOC) in February 2004.  The veteran 
filed a substantive appeal later in that same month.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
undersigned Veterans Law Judge granted the veteran's request 
for a 60-day abeyance to submit additional documentary 
evidence.  To date, VA has not received any additional 
response from the veteran.

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The claim for a disability rating 
in excess of 10 percent for a low back disability is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The record includes clinical assessments of PTSD that 
appear to be associated with the veteran's Vietnam service.

3.  The veteran's claimed in-service stressors during his 
Vietnam service are not combat-related, and have not been 
corroborated by service records or other credible supporting 
evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for service connection for 
PTSD has been accomplished.

Through the February 2004 SOC and the March 2003 letter, the 
RO notified the veteran of the legal criteria governing the 
claim (to include the three criteria for establishing service 
connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for PTSD.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's March 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the rating action on appeal.  However, the 
Board finds that the lack of pre-adjudication notice in this 
matter has not, in any way, prejudiced the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued the February 2004 SOC 
explaining what was needed to substantiate the claim within 
several months of receiving the veteran's NOD, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its March 2003 letter, prior to the RO's 
initial adjudication of the claim; the veteran has not 
informed the RO of the existence of any evidence that had not 
already been obtained in response to that letter, or at any 
other point during the pendency of this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical and other records, and post-
service medical treatment records, and has solicited 
information from the veteran concerning his alleged in-
stressors.  Hence, the veteran has been given opportunities 
to submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing pertinent evidence that has not been 
obtained.  As explained below, this matter turns on the 
question of whether there is credible evidence to establish 
that an alleged in-service stressor occurred.  Hence, any 
further development of the evidence, to include arranging for 
the veteran to undergo examination in connection with the 
claim, is unnecessary.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim for service connection 
for PTSD. 
 
II.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f). 

Service medical records contain no diagnosis of any 
psychiatric disorder, to include PTSD.

The report of a December 1974 VA neuropsychiatric examination 
reflects a diagnosis of schizoid personality.

VA treatments records show that the veteran was hospitalized 
from March 1975 to July 1975, and diagnosed with chronic 
schizophrenia.

In a March 1976 decision, the Board denied service connection 
for an acquired psychiatric disorder.

In February 2003, the veteran filed a claim for service 
connection for PTSD.  Stressors described in March 2003 by 
the veteran, as having been experienced during military 
service, included his working on ships and docks in fear of 
being blown up by swimmers with explosives; his working of 
guard duty all alone on barges; and his witnessing 
helicopters shooting at a distance.  The veteran also 
reported incoming (mortar and rocket) in the area.

The Board notes that, while a February 2003 psychiatric 
evaluation apparently ruled out PTSD as an Axis I assessment, 
various clinical records of treatment in July 2003 and August 
2003 indicate that the veteran's symptoms were consistent 
with PTSD.  

The above-referenced evidence is equivocal as to whether the 
veteran, in fact, current suffers from PTSD.  However, even 
if, in this case, the veteran had a valid diagnosis of PTSD, 
the claim would still fail because another essential 
criterion for establishing service connection for PTSD-
credible evidence that the claimed stressor actually 
occurred-has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 

During the June 2005 hearing, the veteran testified that 
there was one incident at Cam Ranh Bay when rounds (mortar 
and rocket) came in, and the unit was placed on alert.  The 
veteran testified that he was not close enough to hear the 
explosions at the time because he was in the barracks.  The 
veteran also testified that, as part of his guard duty 
responsibilities, there were threats of swimmers putting 
satchel charges on ships, but that none of it actually 
happened.  He also testified that he had no direct contact 
with any wounded or killed personnel, and he could not recall 
specific dates of any attack.

The Board finds that, while the veteran served in Vietnam 
from September 1970 to September 1971, the evidence does not 
establish that the veteran engaged in combat with the enemy 
during service.  The veteran's DD Form 214 confirms that he 
served as a cargo handler, and the Board notes that the DD-
214 does not denote that the veteran received any medals 
indicative of combat service.  Nor does the veteran at any 
point refer to having personally participated in events 
constituting an actual fight or encounter with a hostile unit 
or instrumentality.  Absent evidence that the veteran engaged 
in combat with the enemy, the veteran's lay statements, 
alone, are not sufficient to establish the occurrence of any 
in-service stressor; rather, corroborating evidence is needed 
to support the claim for service connection.  See 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98. 

In this case, however, the veteran has not alleged any 
incident that is capable of independent verification-to 
include the "threat" of swimmers putting satchel charges on 
ships, or the attack on his base camp for which he could not 
provide any details (to include the date of the attack, or 
the names of any individuals wounded or killed.  The veteran 
also has not provided any statements from former service 
comrades or others, or identified any other sources of 
information, that would corroborate these or any other 
alleged in-service stressful experiences.  

The Board points out that the veteran has had a number of 
opportunities to provide more details concerning his claimed 
in-service stressors-to include in response to the February 
2004 SOC (which noted no verifiable stressors), and during 
his June 2005 Board hearing and additional 60-day abeyance 
period-but has not done so.  Under these circumstances, any 
attempt to independently verify the occurrence of the 
veteran's claimed in-service stressors is not warranted.  

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD, and no basis for undertaking any further development on 
this element of the claim.  

Absent credible supporting evidence that a claimed in-service 
stressor actually occurred, the criteria for service 
connection for PTSD are not met.  Under these circumstances, 
the benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for PTSD is denied.




REMAND

The Board finds that further medical evaluation of the 
veteran is needed to fairly adjudicate the claim on appeal 
for a disability rating in excess of 10 percent for a low 
back disability.  In this regard, the Board finds that the 
medical evidence of record (to include the report of the 
veteran's most recent VA contract examination in March 2003) 
is inadequate to evaluate the veteran's service-connected 
disability.

At the time of the March 2003 VA contract examination, there 
is no indication that the claims file was then provided to 
the orthopedic examiner.  The findings reported in connection 
with that examination include some evidence of radiculopathy 
on clinical examination and on MRI, as well as an indication 
of limitation of normal functioning due to chronic low back 
pain.  However, there is no indication as to the extent of 
additional functional loss of back function due to pain with 
flare-ups or repeated use of the back.  See 38 C.F.R. §§ 4.40 
and 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
204-207 (1995).  These findings are of particular importance, 
given the veteran's June 2005 hearing testimony that he 
experienced excruciating pain when performing certain tasks, 
becoming incapacitated. 

The Board also points out that findings responsive to the 
September 26, 2003 change in criteria for rating low back 
disability-to include as regards the presence of any 
ankylosis or abnormal spine contour-would be helpful in 
resolving the claim on appeal.  See 68 Fed. Reg. 51454 
(August 27, 2003).

Hence, the RO should arrange for the veteran to undergo 
further examination in connection with the claim for higher 
rating for his low back disability.  See 38 U.S.C.A. § 5103A.  
The veteran is hereby advised that failure to report to the 
any scheduled examination, without good cause, will result in 
a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at the VA 
medical center (VAMC) in Atlanta, Georgia; however, aside 
from a copy of the April 2003 report of x-rays and MRI 
evaluation, no treatment records after November 1999 are of 
record.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facility, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004), as regards obtaining 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal for a disability rating in excess of 10 percent for a 
low back disability, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Atlanta VAMC all records of evaluation 
and/or treatment of the veteran's low 
back disability from December 1999 
through the present date, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
should be associated with the claims 
file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent the claim 
for a higher rating for his low back 
disability that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his low 
back, by a physician, at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All tests, studies, and 
consultations deemed necessary by the 
examiner should be accomplished (with all 
findings made available to the examiner 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The orthopedic examiner should 
specifically report range of motion of 
the lumbar spine (in degrees, with 
standard range of motion provided, for 
comparison purposes).  The examiner 
should indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine and left 
lower extremity.  If pain on motion is 
present, the examiner should indicate at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; whether any portion of the 
veteran's thoracolumber spine is 
ankylosed, and, if so, whether such 
anklyosis is favorable or unfavorable; 
and whether there is any abnormal spine 
contour (such as scoliosis, reverse 
lordosis, or abnormal kyphosis).

The examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
disability rating in excess of 10 percent 
for a low back disability, in light of 
all pertinent evidence and legal 
authority (to include the 2003 changes in 
the applicable rating criteria).  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


